Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
“A maintenance recommendation system for identifying a failure mode of a machine, the system comprising: an information input element to input one or more inspection results required to identify a failure mode; a temporary storage unit to store the inspection results; and a processor programmed to: estimate probabilities of failure modes from results of inspection performed one or more times; to calculate uncertainty of the probabilities of the failure modes, and calculate a quantity of mutual information between each of a plurality of uninspected inspection items and a failure mode that is linked therewith, the quantity of mutual information indicating an accuracy of an occurrence probability of the failure mode; wherein the system presents inspection items based on the uncertainty of the probabilities of the failure modes.”
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (machine). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the groupings of subject matter when recited as such in a claim limitation that falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “estimate probabilities of failure modes from results of inspection performed one or more times”, “calculate uncertainty of the probabilities of the failure modes”, and “calculate a quantity of mutual information between each of a plurality of uninspected inspection items and a failure mode that is linked therewith, the quantity of mutual information indicating an accuracy of an occurrence probability of the failure mode” are treated as belonging to the mathematical concepts grouping while the steps of “identifying a failure mode of a machine” and based on the uncertainty of the probabilities of the failure modes” are treated as belonging to mental process grouping. These mental steps represent a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, recommending maintenance based on identifying a failure mode of a machine using “the uncertainty of the probabilities of the failure modes” in the context of this claim encompasses the user manually making a recommendation what should be inspected to identify a failure mode when equipment has failed and estimating this failure mode from the inspection results using “the uncertainty of the probabilities of the failure modes”.
In addition, all steps of the above claim maybe treated as falling into the grouping of subject matter when recited as such in a claim limitation that covers certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk) to rank probabilities of failure mode candidates to identify a failure mode of a machine (Specification, Fig. 5, Step 740), and, correspondingly, mitigate risk of failures via recommended maintenance “to inspect the inspection items which have a high degree of the uncertainty of the probabilities of the failure modes” (Specification [0010]).  
Similar limitations comprise the abstract ideas of Claims 6 and 7.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: an information input element to input one or more inspection results required to identify a failure mode; a processor; a temporary storage unit to store the inspection results; the system presents inspection items;
In Claim 6: a terminal; a processor, and a center system that is connected with the terminal via communications, wherein the terminal includes: a display unit; an input unit; and a communication unit, wherein the center system includes: an information input unit to input, via the communication unit, one or more inspection results required to identify a failure mode, the inspection results being input through the input unit of the terminal; a temporary storage unit to store the inspection results;
In Claim 7: a step of presenting inspection items.
However, in the above claims, there is/are no additional element(s) to integrate the abstract idea into a practical application and/or it/they does/do not impose any meaningful limits on practicing the abstract idea. 
For example, a step of inputting one or more inspection results required to identify a failure mode represents generically recited data mere gathering step. An information input element (to input one or more inspection results required to identify a failure mode) and a temporary storage unit to store the inspection results generically recite storing particular data represent insignificant represent extra-solution activity to the judicial exception.  According to the October update on 2019 such steps are “performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application”. A step of presenting inspection items is example of insignificant extra-solution activity that does not meaningfully limits the exception. 
A processor (Claims 1 and 6) and a terminal; and a center system that is connected with the terminal via communications, wherein the terminal includes: a display unit; an input unit; and a communication unit, wherein the center system includes: an information input unit to input, via the communication unit, one or more inspection results (Claim 6) are generic computer and communication components that do not reflect an improvement in the functioning of a computer and are not qualified for particular machines. As indicated in the Electric Power Group, “the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools”.
Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because these additional elements/steps (generically recited functional units, generic computer equipment, i/o units, and communication means) are well-understood and conventional in the relevant art. 
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-5 provide additional features/steps which are part of an expanded abstract idea of the independent claims (additionally comprising math/mental process steps) and, therefore, these claims are not eligible either without additional elements that reflect a practical application and qualified for significantly more for substantially similar reasons as discussed with regards to Claim 1.
                           Response to Amendment
The action is responsive to the Amendment filed on 11/28/2022.  Claims 1-7 are pending.  Claims 1, 6, and 7 have been amended.

Response to Arguments
35 USC § 101
Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive. 
The Applicants argue (p.5): Applicant submits that the claims, as amended herein, are directed to significantly more than an abstract idea because they provide an improvement over conventional systems. In particular, the maintenance recommendation system and method according to the claims of the present application "improve the accuracy of estimating a failure mode of equipment and thereby reduce frequency of replacement operations, shorten a time of examination, and decrease a recovery time of equipment from a failure." Specification at p. 3, lines 13-19. Accordingly, the abstract idea is integrated into a practical application.
The Examiner respectfully disagrees. The practical application is demonstrated by meaningful additional elements/steps recited in the claims. As indicated in the rejection, no such elements are present.
In addition, the argument is not persuasive because, according to the October 2019 Update on 2019 PEG, “it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. Further, in Synopsys: “a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty”.


Claim Interpretation, 35 USC § 112, and 35 USC § 103
Applicant’s arguments, see Applicant Arguments/Remarks, filed 11/28/2022, with respect to Claims 1, 6, and 7 have been fully considered and are persuasive in view of the amendments.  The rejection of the claims of 9/82022 has been withdrawn. 
	 
Examiner Note with Regards to Prior Art of Record
Claims 1-7 are distinguished over the prior art of record.
In regards to Claims 1, 6, and 7, the claims are distinguished over the prior art of record because the closest prior art, Yasukawa, Chu, and Ibrahim, either singularly or in combination, fail to anticipate or render obvious calculating a quantity of mutual information between each of a plurality of uninspected inspection items and a failure mode that is linked therewith, the quantity of mutual information indicating an accuracy of an occurrence probability of the failure mode, in combination with all other limitations in the claim as claimed and defined by applicant.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863